       Case 2:17-cv-00456-JRG Document 200 Filed 12/11/18 Page 1 of 3 PageID #: 7496



                                      UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

            WEATHERFORD TECHNOLOGY
            HOLDINGS, LLC and WEATHERFORD                     CIVIL ACTION NO. 2:17-cv-00456-JRG
            U.S., L.P.,
                   Plaintiffs,                                     JURY TRIAL DEMANDED
            v.
            TESCO CORPORATION, TESCO
            CORPORATION (US), AND TESCO
            OFFSHORE SERVICES, INC.
                   Defendants.
         

                                     DEFENDANTS’ TRIAL EXHIBIT LIST

PRESIDING JUDGE                        PLAINTIFFS’ ATTORNEY                      DEFENDANTS’ ATTORNEY
Hon. J. Rodney Gilstrap                Leslie V. Payne                           John Wesley Raley

TRIAL DATE(S)                          COURT REPORTER                            COURTROOM DEPUTY
12/03/2018 – 12/07/2018                Shelley Holmes                            Jan Lockhart

DEF. NO.       PLF. NO.       DATE      MARKED     ADMITTED               DESCRIPTION OF EXHIBITS
                            OFFERED

                          12/4/18                 12/4/18        U.S. Patent No. 6,920,931 to Webre
DX-1
                                                                 (TES000094-TES000106)
                          12/5/18                 12/5/18        Photograph of Tesco Multiple Control Line Running
DX-4
                                                                 System (MCLRS) (TES010114)
                          12/4/18                 12/4/18        Tesco brochure of Multiple Control Line Running
DX-5
                                                                 System (MCLRS) (TES010113)
                          12/4/18                 12/4/18        Photograph of Frank’s telescoping boom pusher arm
DX-7
                                                                 (WFT-TES_ 00000361)

                                                                 U.S. Patent Publication No. US 2016/0123094 to
DX-8
                                                                 Weatherford (Depo. Ex. 75)

                                                                 U.S. Patent No. 7,043,814 to Hollingsworth (Depo.
DX-9
                                                                 Ex. 76)
             PX-3
DX-10                                                            File History of U.S. Patent No. 7,249,637




                                                     ‐ 1 ‐ 
         
    Case 2:17-cv-00456-JRG Document 200 Filed 12/11/18 Page 2 of 3 PageID #: 7497



            Within   12/4/18          12/4/18     10-31-2003 Email from Mike Hayes with attached
DX-11       PX-20                                 PowerPoint slides (WFT-TES_00000360-362, WFT-
                                                  TES__0000366)
                                                  Weatherford PPT Presentation entitled Control Line
DX-12                                             Manipulating Arm (1-15-2014)
                                                  (WFT-TES_00001011-1028)
                                                  U.S. Patent No. 3,883,009 to Swoboda
DX-15
                                                  (Rodgers’ 8-06-2018 Report)
            PX-219   12/3/2018        12/3/18     Weatherford U.S. Exclusive License
DX-27                                             (WFT-TES_00026504-26511)

                     12/5/18          12/5/18     Tesco/Weatherford Settlement
DX-28                                             (TES010124-TES010138)

                                                  Settlement Agreement Points
DX-29                                             (WFT-TES_00043767-43773)

                                                  Weatherford/Frank’s License
DX-30                                             (WFT-TES_00046800-46809)

                                                  Notice Letter to Besco
DX-32                                             (WFT-TES_00026448-26479)

                                                  Notice Letter to IronGate
DX-33                                             (WFT-TES_00026480-26502)

                                                  Notice Letter to Baker Hughes
DX-34                                             (WFT-TES_00026428-26447)

                                                  Nabors Invoice to BP Amaco dated 03/09/2017
DX-36                                             (TES000793 - TES000799)

                                                  Nabors Invoice to BP Amaco dated 04/28/2017
DX-37                                             (TES000808 - TES000813)

                                                  NDS/TOSL Market Share, Tender Timeline &
                                                  Utilization
DX-38
                                                  (TES010140-TES010145)

                                                  Weatherford Log of Jobs Lost (Depo Ex. 45)
DX-39
                                                  Tesco’s Automated Tong Cart Brochure with A-
DX-41                                             Frame Control Line Running System (TES005642)

                     12/5/18          12/5/18     Photograph of TOSL’s A-Frame Control Line
DX-42                                             Running System (TES005643)

                     12/4/18          12/4/18     TOSL’s A-Frame Control Line Running System
DX-43                                             (TES010148)


                                         ‐ 2 ‐ 
         
    Case 2:17-cv-00456-JRG Document 200 Filed 12/11/18 Page 3 of 3 PageID #: 7498



                12/5/18               12/5/18     TOSL’s Tong Manipulating System (TMS)
DX-44                                             (TES011802)

                                                  TOSL’s Tong Automated Position System
DX-45                                             (TES012445)

                                                  U.S. Patent No. 6,263,987
DX-49                                             (Schedule B of Weatherford License (TES010138))

                12/5/18               12/5/18     U.S. Patent No. 6,742,596 to Haugen
DX-50                                             (TES000023-38; Schedule B of Weatherford License
                                                  (TES010138))
                                                  U.S. Patent No. 6,938,697
DX-51                                             (Schedule B of Weatherford License (TES010138))

                                                  U.S. Patent No. 7,073,598
DX-52                                             (Schedule B of Weatherford License (TES010138))

                                                  U.S. Patent No. 7,281,587
DX-53                                             (Schedule B of Weatherford License (TES010138))

                12/5/18               12/5/18     U.S. Patent No. 6,527,047
DX-54                                             (TES000343-355; Schedule B of Weatherford
                                                  License (TES010138))
                                                  U.S. Patent No. 6,622,796
DX-55                                             (Schedule B of Weatherford License (TES010138))

                                                  U.S. Patent No. 7,219,744
DX-56                                             (Schedule B of Weatherford License (TES010138))

                                                  Article Entitled A Holistic Choice, by Paul Meeks
DX-57                                             (TES010370-10372)




                                         ‐ 3 ‐ 
         
